Citation Nr: 1725908	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The February 2012 rating decision found that new and material evidence had not been received to reopen claims of entitlement to service connection for right ear hearing loss and diabetes mellitus and denied a compensable rating for left ear hearing loss.  He filed a notice of disagreement in March 2012.  He was issued a statement of the case in August 2012.  He filed a substantive appeal in October 2012.

The Board notes that the August 2012 statement of the case found that new and material evidence had been received to reopen the claim of entitlement to service connection for diabetes mellitus.  However, the Board must consider the new and material evidence question independently from the RO's determination, as it goes to the Board's jurisdiction to reach the underlying diabetes mellitus and right ear hearing loss claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In June 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

When this case was originally before the Board in January 2015, the Board reopened the right ear hearing loss claim and remanded the diabetes mellitus, right ear hearing loss, and left ear hearing loss claims for additional development.  The case has been returned to the Board.  


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO found that new and material evidence had not been received to reopen the claim of entitlement to service connection for diabetes mellitus; the Veteran did not perfect a timely appeal of this decision.  

2.  When considered by itself or in connection with the evidence previously assembled, the Veteran has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

3.  A right ear disability was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between any current right ear hearing loss and service weighs against the claim.

4.  The Veteran's left ear hearing loss disability has manifested in no more than Level III impairment, and the Veteran is not service connected for right ear hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has not been added to the record since the June 2008 rating decision; thus, the claim of entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  A right ear hearing loss disability was not incurred in or aggravated by the Veteran's military service, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.  

On remand, the Appeals Management Center (AMC) undertook development consistent with VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR) to attempt to verify the Veteran's reports of in-service herbicide exposure while serving in Thailand during the Vietnam Era.  It also attempted to verify whether the Veteran served in the Republic of Vietnam during the Vietnam Era or whether the Veteran was ever present in the inland waterways of Vietnam during the statutory period in which exposure to herbicides would be presumed.  The Board finds that the development that was conducted in connection with these remand instructions was completed and that the duty to assist has been satisfied.


I.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).

A final decision cannot be reopened unless new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; see also Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The June 2008 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for diabetes mellitus on the basis that the evidence did not show that he was exposed to herbicides in service.  It was noted that the Veteran's personnel records showed he served in Thailand.

At the time of the June 2008 rating decision, the record reflected that the Veteran had served in Thailand, but verification attempts were unable to produce evidence that the Veteran was in an area where herbicides were used.  At the time of the prior denial, the Veteran's service treatment records and service personnel records were of record, as were VA medical records.

In an April 2011 statement, the Veteran wrote that "we were on a gun ship.  Went up river to help [servicemembers] in need."  

The Veteran's service personnel records reflect that he served at Ubon Airfield in Thailand from December 1968 to November 1969.  At his Board hearing, the Veteran testified that the base was just opening up when he went there, and that they had to establish the perimeter, which involved "stringing concertina wire, cleaning up the brush, getting the base ready for operations."  He reported that, for about two weeks, he helped clear brush and clean things out with the people who were spraying.  He submitted a diagram of his base demonstrating that his hooch was very near to the perimeter fence where he reported that the herbicide spraying occurred; he estimated at his hearing that his hooch was "maybe 10 feet from the perimeter fence."  He also submitted a March 2010 statement from another servicemember that the Veteran had found on the Internet describing the defoliating operations that were being conducted at Ubon Royal Thai Air Force Base when that other servicemember had arrived in May 1969.  
VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  

VA attempted to verify the Veteran's reports of in-service herbicide exposure while stationed in Thailand.  However, these reports have not been verified.  In a June 2015 email, an Archivist from the Air Force Historical Research Agency reported that Ubon did not use commercial-grade herbicides for vegetation control and perimeter fence issues until June 22, 1970.  As noted above, the Veteran served in Thailand from December 1968 to November 1969.  This evidence does not help demonstrate that herbicides were used when the Veteran was stationed at Ubon.  Therefore, new and material evidence has not been received with respect to whether the Veteran was exposed to herbicides while stationed in Thailand.

Since the June 2008 denial, in an April 2011 statement, the Veteran wrote that "we were on a gun ship.  Went up river to help [servicemembers] in need."  On remand, the AMC attempted to verify whether the Veteran served in the Republic of Vietnam during the Vietnam Era or whether the Veteran was ever present in the inland waterways of Vietnam during the statutory period in which exposure to herbicides would be presumed.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called 'brown water' naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  
The Veteran's service personnel records reflect that he never served in Vietnam and he has not testified that he set foot on the land mass of Vietnam.  To the extent that he may believe that the gun ship he was aboard went into the inland waterways, he has not provided specific information concerning the name of the ship he may have been on, the dates of any such activities, or the inland waterways that he may have entered.  

The Board finds that new and material evidence of in-service herbicide exposure has not been received.  See Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (noting in the concurring opinion that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty).  Therefore, new and material evidence has not been received with respect to the claim of entitlement to service connection for diabetes mellitus.  Accordingly, the claim is not reopened.

II.  Service Connection

The Veteran has also claimed entitlement to service connection for right ear hearing loss, which he essentially contends occurred as a result of in-service noise exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for listed chronic diseases, such as arthritis (to include degenerative joint disease), sensorineural hearing loss, and tinnitus, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

The Veteran's reports of in-service noise exposure have been conceded, as has the presence of a current hearing loss disability for VA purposes.  (See December 2015 VA examination report.)

The remaining issue, therefore, is whether there is a nexus between the in-service noise exposure and the current hearing loss disability.

The December 2015 VA examiner determined the Veteran's right ear hearing loss existed prior to service but was not aggravated beyond normal progression during service.  She noted that there was no increase in severity from enlistment to separation and that the threshold shift indicates improved hearing sensitivity that is not consistent with acoustic trauma.  She provided a detailed rationale including citation to a pertinent study from the Institute of Medicine and applied this study to the case at hand.  The Board finds that this examination report constitutes probative evidence that weighs against the Veteran's claim.

The Board acknowledges that, by advancing this claim, the Veteran himself believes that he has current right ear hearing loss that is related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, the Veteran does not possess the necessary medical expertise to link right ear hearing loss to acoustic trauma that had occurred decades earlier.

Because the evidence does not reflect onset or aggravation of right ear hearing loss in service or onset within one year of separation from service, entitlement to service connection must be denied.

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to an initial compensable rating for left ear hearing loss.  This rating is assigned under 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100 (2016).

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Level I indicates essentially normal acuity, while Level XI indicates profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone test.  For each ear, the percent of speech discrimination and the puretone threshold average (which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four) are combined on Table VI to produce a Roman numeral designation.  See 38 C.F.R. § 4.85.  The Roman numeral designations for hearing impairment of each ear are combined on Table VII to determine the percentage evaluation.

If impaired hearing is service-connected in only one ear, as in the case at hand, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2016).

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The December 2015 VA examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
60
85
85

The puretone threshold average was 41 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 80 percent in the left ear.  The above audiological findings show Level III hearing acuity in the left ear under Table VI.  Because the Veteran's right ear hearing is not service-connected, he is designated as having Level I hearing acuity in the right ear under 38 C.F.R. § 4.85(f).  Under Table VII, these findings do not warrant a compensable rating.  No exceptional pattern of hearing impairment was shown.

The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected left ear hearing loss has on his ability to function.  However, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a compensable disability rating.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an initial compensable disability rating for left ear hearing loss is not warranted during any portion of this appeal.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is not reopened; the appeal is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


